Citation Nr: 0813001	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision which denied service 
connection for hypertension.  A supplemental statement of the 
case in December 2003 addressed the issue of hypertension as 
secondary to service-connected diabetes mellitus.

In October 2006, the Board denied the above captioned claim, 
but the Court of Appeals for Veterans Claims (Court) vacated 
the decision in February 2008.  

In May 2007, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
As this issue has not yet been adjudicated, it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court order to vacate the Board's October 2006 decision 
was premised on the fact that the veteran had not been 
provided a VA medical nexus opinion.  The Court directed 
opinions be obtained on whether hypertension had its onset in 
service and/or whether it was caused or aggravated by service 
connected disability.  This should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his 
hypertension claim; and inform him how 
effective dates and disability ratings are 
formulated.  Also ensure that the veteran 
has been notified of the criteria for 
establishing secondary service connection.

2.  The veteran should be asked to provide 
the names and addresses of any private 
doctors who have treated him for 
hypertension; then obtain any treatment 
records not already of record (to include 
the treatment records from Dr. McGuffin 
from January 2004 to the present).

3.  Schedule the veteran for a VA 
examination to determine the likely 
etiology of his hypertension.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner, 
noting the veteran's contention of the 
presence of hypertension since service, 
should provide opinions as requested by 
the Court as to:

*	whether it is "likely," 
"unlikely," or "at least as likely 
as not" (50 percent or greater) that 
the veteran's hypertension was either 
caused by or began during his 
military service; 
*	whether it is "likely," 
"unlikely," or "at least as likely 
as not" (50 percent or greater) that 
the veteran's hypertension was caused 
by a service connected disability 
(diabetes mellitus, prostate cancer, 
or erectile dysfunction);
*	whether it is "likely," 
"unlikely," or "at least as likely 
as not" (50 percent or greater) that 
the veteran's hypertension was 
increased at its onset because of 
service connected disability and/or 
permanently increased in severity as 
a result of a service connected 
disability; and, if so, the examiner 
should estimate the degree to which 
the disability increased in severity 
as a result of the service connected 
disability. 

The rationale for the opinions expressed 
should be set forth.  

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

